Case: 21-60899       Document: 00516355148           Page: 1      Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               June 13, 2022
                                    No. 21-60899
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Enoch Buckley, III,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                 No. 2:20-CR-44-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Enoch Buckley, III, pleaded guilty, per a plea agreement, of possession
   of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1). He
   was sentenced, above the advisory guideline range, to 120 months of impris-
   onment. Buckley waived his right to appeal, but he reserved the right to


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60899        Document: 00516355148        Page: 2   Date Filed: 06/13/2022




                                    No. 21-60899


   appeal a claim of ineffective assistance of counsel. On appeal, he maintains
   that his above-guidelines sentence was substantively unreasonable. Instead
   of a brief, the government has filed an opposed motion for dismissal, seeking
   enforcement of the appeal waiver, or, in the alternative, summary affirmance.
            A defendant may waive the statutory right to appeal in a valid plea
   agreement. United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).
   “This court reviews de novo whether an appeal waiver bars an appeal.”
   United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). We “conduct a two-
   step inquiry: (1) whether the waiver was knowing and voluntary and
   (2) whether the waiver applies to the circumstances at hand, based on the
   plain language of the agreement.” United States v. Bond, 414 F.3d 542, 544
   (5th Cir. 2005).
            The record demonstrates that Buckley knowingly and voluntarily
   waived his right to appeal, and the appellate waiver applies in this circum-
   stance. See McKinney, 406 F.3d at 746; United States v. Portillo, 18 F.3d 290,
   292 (5th Cir. 1994); United States v. Melancon, 972 F.2d 566, 567–68 (5th Cir.
   1992).
            Accordingly, the motion to dismiss is GRANTED, and the appeal is
   DISMISSED. The government’s alternative motion for summary affirm-
   ance is DENIED as unnecessary.




                                         2